Citation Nr: 1602772	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-42 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for the cause of the Veteran's death. 

3. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from April 1963 to October 1964, and he died in February 1992.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 

The Veteran provided testimony at a Central Office hearing before the undersigned Veterans Law Judge in November 2015; a transcript of that proceeding has been associated with the record. 

The issues of entitlement to DIC pursuant to 38 U.S.C.A. § 1151 and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below an are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a February 2008 decision, the RO declined to reopen a previous claim for entitlement to service connection for the cause of the Veteran's death; the appellant did not timely appeal that decision it is therefore final.

2. Evidence received since the February 2008 rating decision, not previously submitted, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating such claim.  


CONCLUSIONS OF LAW

1. The February 2008 rating decision declining to reopen the claim of entitlement to service connection for the cause of the Veteran's death is the last final rating decision of record addressing this issue. 38 U.S.C.A. § 7105 (West 2014).

2. New and material has been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Cause of Death

The appellant seeks to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death. 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

By way of brief procedural history, the issue of service connection for the cause of the Veteran's death was previously denied by rating decision in October 1992.  The appellant received written notice of the October 1992 rating denial by letter in September 1994.  The appellant did not appeal this decision, and it became final. See also October 2005 Board Decision. 

In January 2003, the appellant submitted a claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  In a January 2004 rating decision, the RO declined to reopen the claim.  The appellant appealed that determination to the Board and in an October 2005 decision, the Board declined to reopen the appellant's claim as no new and material evidence had been received.  The appellant was informed that the denial was a final decision and of her right to appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant did not appeal the denial.

In January 2008, the appellant submitted another claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  The RO again declined to reopen the appellant's claim in a February 2008 decision.  Although the appellant submitted a timely notice of disagreement as to the February 2008 denial, she did not perfect her appeal or submit new and material evidence within the one year appeal period.  The February 2008 decision is therefore final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

The Board acknowledges the appellant's contention that she did not receive the September 2008 Statement of the Case (SOC); however, the claim file reflects that the SOC was mailed by the RO to the appellant's current address and that it was not returned to VA as undeliverable.  The Board notes there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992). See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board finds that the presumption of regularity has not been rebutted, the SOC was properly mailed to the Veteran, and the February 2008 denial was final.  Regardless, the appellant has not been prejudiced because the Board, in the decision below, reopens the appellant's previously denied final claim.

The appellant's most recent petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death was received in June 2009.  The Veteran timely appealed the September 2009 denial and the current appeal ensued. 

The Board finds that some of the additional evidence added to the record since the February 2008 rating decision raises a possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.  In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110. 

Specifically, the appellant provided testimony in November 2015 to the effect that the Veteran had been hospitalized for the three months leading up to his February 1992 death; that he was initially admitted to the Durham VAMC with breathing problems/shortness of breath; and that she believed that his service-connected pulmonary condition (namely, bronchial asthma and obstructive pulmonary ventilation) was a contributing factor to his death.  In other new statements of record, she asserted that his service-connected bronchial condition, and medications taken for this condition contributed to, or caused his fatal heart attack by causing stress on the respiratory and cardiovascular system.  See December 2008 statement from appellant (noting that the Veteran was prescribed Alupent for asthma during his lifetime and it eventually caused his heart attack).

The Board finds that, in light of the evidence previously of record and the "low threshold" standard for reopening endorsed by the Court, the additional evidence consisting of the appellant's lay statements and testimony that address the Veteran's condition prior to his admission to the hospital in 1992, and the medications he took for his service-connected condition relate to a fact necessary to substantiate the claim not established (or even considered) at the time of the February 2008 decision.  Therefore, the claim is reopened. 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

A remand is necessary for VA to conduct additional development with respect to the appellant's claims for service connection for the cause of the Veteran's death and entitlement to DIC pursuant to 38 U.S.C.A. § 1151.

The appellant essentially contends that the Veteran's service-connected respiratory condition (or medication taken therefor) aggravated, contributed to, or accelerated his death.  She also asserts that the Veteran's fatal sepsis was the result of an event not reasonably foreseeable. 

By rating decision in February 1979, service connection was granted for bronchial asthma and a 30 percent evaluation was assigned.  This was the Veteran's only service connected disability.  

The Veteran died in February 1992; the death certificate reflects that the immediate cause of death was cardiac arrest due to cardiac arrhythmia, and electrolyte imbalance, due to or as a consequence of end stage renal disease.  Another significant condition contributing to death but not resulting in the underlying cause of death was end stage liver disease.  

A February 1992 autopsy report summarized that the Veteran had a long history of diabetes, hepatitis C and chronic renal failure and complications of these disorders.  Late during his terminal hospitalization, the Veteran developed sepsis that was progressive and responsible for a cardiac arrest that occurred 3 months after his admission and the day before he died.  The Veteran was resuscitated from the arrest, but he died after discontinuation of various supportive measures.  

The final autopsy report also summarized that the Veteran's hospital course was punctuated by amputation of the right lower extremity secondary to osteomyelitis, ongoing ascites accumulation, and leukocytosis in the presence of a low-grade temperature.  It was noted that the Veteran had complained on multiple occasions of shortness of breath and chest pain but that there was no evidence myocardial infarction by EKG.  The Veteran's condition was apparently stable until mid-February when he developed increased leukostasis and fever on Feb [redacted], 1992, and suffered a respiratory and cardiac arrest.  The Veteran did not neurologically recover from the arrest and died.  The source of the infection was presumed to be from various dermal ulcers, as no source of the infection was positively identified.  The Veteran was noted as having mild focal left lower lobe pneumonia, but it was "questionable whether this was the source of his sepsis." 

The final diagnoses included end stage diabetic renal disease, active hepatitis, atherosclerosis, congestion of the lungs, bronchopneumonia of the left lower lobe, hyaline membrane disease, chronic mild bronchitis, and pancreatitis.  

VA obtained an opinion concerning the cause of the Veteran's death in September 2010.  The examiner opined, "I feel the Veteran's demise was less likely than not related to his asthma upon review of the medical history."  No other rationale was provided.  The examiner did not discuss the respiratory/lung findings leading up to, and at the time of the Veteran's death, to include the findings of pneumonia, bronchitis, atelectasis, and respiratory arrest on autopsy report, and/or the effects of the medications taken during the Veteran's lifetime for the service-connected asthma.  As such, the opinion is inadequate and a new opinion should be obtained upon remand. 

The record also contains a March 2014 VA opinion concerning the appellant's claim for benefits under 38 U.S.C.A. § 1151.  In that opinion, the examiner stated, "I feel that the Durham VA Medical Center did not act carelessly or in negligence. There was no fault on behalf of the Durham VA Medical Center that led to this Veteran's death.  It was likely a combination of his multiple comorbidities and no failure on part of the VA to provide proper treatment."  The examiner did not, however, address whether the Veteran's fatal sepsis was the result of an event not reasonably foreseeable, which is the appellant's primary contention. See Hearing Transcript.  Accordingly, upon remand, a medical opinion should be obtained to address her contentions with regard to 38 U.S.C.A. § 1151. 

Finally, the Board notes that the AOJ did not provide the appellant the correct notice for her claim. In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  As such, correct notice consistent with Veterans Claims Assistance Act of 2000 (VCAA), to include the information outlined in Hupp should be provided to the appellant. 

Accordingly, the case is REMANDED for the following action:

1. Provide notice consistent with Veterans Claims Assistance Act of 2000 (VCAA), to include the information outlined above in Hupp v. Nicholson. 

2. Thereafter, obtain a VA medical opinion from a physician to determine whether (i) the Veteran's service connected bronchial asthma and obstructive pulmonary ventilation caused or contributed substantially or materially to the cause of death; and (ii) his death was a result of training, hospital care, or medical/surgical treatment furnished by VA. 

Based on a claims file review, including any treatment records, the Veteran's and the appellant's lay statements, and full copy of this REMAND claims, the physician is requested to render opinions as to the following:

a) Is it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected bronchial asthma and obstructive pulmonary ventilation, the treatment therefor (to include the use of Alupent for asthma), any disability secondary to the service-connected disability, or a combination of any of these caused or contributed substantially or materially to cause the Veteran's death?

In rendering the requested opinion, the physician should clearly describe the role, if any, the service-connected disability played in the Veteran's death.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to cause death, it must singly or with some other condition be the immediate cause of death or underlying cause, or be etiologically related. 

A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

b) The examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the conditions that caused or contributed to the Veteran's death, to include sepsis, were caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; were proximately caused by the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or were the result of an event not reasonably foreseeable.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict (specifically including the September 2010 and March 2014 VA medical opinion).  If the VA medical opinion provider is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible. 

3. As to the Appellant's claims for entitlement to DIC for cause of the Veteran's death and for the Veteran's death under the provisions of 38 U.S.C.A. § 1151, if the benefits sought on appeal remain denied, the Appellant should be provided an SSOC, which includes a summary of any additional evidence, any additional applicable laws and regulations, and the reasons for the decision.  After the Appellant and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


